Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr.  Brian Johnson on 4/3/2021.

The application has been amended as follows: 
Claim 1: A case for an electronic laptop computing device, the device having a display assembly with a first side and keyboard assembly with a first side hingedly coupled by a hinge with the first side of the display assembly, an obstructed portion of the first side of display assembly being obstructed from view by the hinge and a second portion of the first side of the display assembly being unobstructed from view by the hinge, a first portion of the first side of keyboard assembly being obstructed from view by the hinge and a second portion of the first side of the keyboard assembly being unobstructed from view by the hinge, a first portion of the case comprising: (I) a first frame portion including (A) a first side portion an L-shaped cross-sectional shape to allow for an L-shaped cross- sectional shape to allow for coupling of the third channel with the second portion of the first side of the display assembly of the electronic laptop computing device without the coupling being hindered by the hinge, wherein the one or more first connectors of the first frame portion positioned to engage with the one or more first connectors of the second frame portion as the first frame portion is coupled with the second frame portion, 4wherein the one or more second connectors of the first frame portion positioned to engage with the one or more second connectors of the second frame portion as the first frame portion is coupled with the second frame portion.
Claim 3: The case of Claim 1 wherein the first channel, the second channel, and the third channel of the second frame portion are sized to receive the display assembly of the electronic laptop computing device.
Claim 5 (cancelled)
Claim 8: A case for an electronic laptop computing device, the electronic laptop computing device having a display assembly with a first side and 5keyboard assembly with a first side hingedly coupled by a hinge with the first side of the display assembly, the case comprising: (I) a first frame portion including (A) a first side portion including (i) a base wall portion, (ii) (B) a second side portion extending substantially perpendicular from the first side portion, the second side portion including (i) a base wall portion, (ii) a first wall portion extending substantially perpendicular from the base wall portion, and (iii) a second wall portion extending substantially perpendicular from the base wall portion, and (C) a third side portion being substantially perpendicular to the second side portion, the third side portion including (i) a base wall portion, (ii) a first wall portion extending substantially perpendicular from the base wall portion without a second wall portion extending substantially perpendicular from the base wall portion, (iii) an end portion positioned on one or more of the base wall portion and the first wall portion, and (iv) one or more second connectors positioned adjacent to the end portion, wherein the third side portion having an L-shaped cross-sectional shape to allow for coupling with the first side of the display assembly of the electronic laptop computing device without the coupling being hindered by the hinge
Claim 10 (cancelled)
Claim 11: The case of Claim 9 wherein the base wall portion of the second side portion, the first wall portion of the second side portion, and the second wall portion structurally form a second channel.
Claim 12 (cancelled)
Claim 13: The case of Claim 11 wherein the base wall portion of the third side portion, and the first wall portion of the third side portion structurally form a third channel having the L-shaped cross-sectional shape to allow for coupling with an unobstructed portion of the first side of the display assembly of the electronic laptop computing device without the coupling being hindered by the hinge being coupled to an obstructed portion of the display assembly of the electronic laptop computing device.
Claim 14: A case for an electronic laptop computing device, the electronic laptop computing device having a display assembly with a first side and keyboard assembly with a first side hingedly coupled by a hinge with the first side of the display assembly, the hinge having a longitudinal dimension, the case comprising: (I) a first frame portion including (A) a first side portion including (i) a base wall portion, 7(ii) a first wall portion extending substantially perpendicular from the base wall portion, (iii) a second wall portion extending substantially perpendicular from the base wall portion, (iv) an end portion being positioned on one or more of the base wall portion, the first wall portion, and the second wall portion, and (B) a third side portion being substantially perpendicular to the second side portion, the third side portion including (i) a base wall portion, (ii) a first wall portion extending substantially perpendicular from the base wall portion, (iii) an end portion positioned on one or more of the base wall portion and the first wall portion, and 9(iv) one or more second connectors positioned adjacent to the end portion, wherein the base wall portion, and the first wall portion structurally arranged to form a third channel shaped to slidably engage with a portion of the first side of the display assembly of the electronic laptop computing device in a direction along the longitudinal dimension of the hinge, and (II) a second frame portion including (A) a first side portion including (i) a base wall portion, (ii) a first wall portion extending substantially perpendicular from the base wall portion, and (iii) a second wall portion extending substantially perpendicular from the base wall portion, (iv) an end portion positioned on one or more of the base wall portion, the first wall portion, and the second wall portion, and (v) one or more first connectors positioned adjacent to the end portion, wherein the base wall portion, the first wall portion, and the second wall portion  (B) a third side portion being substantially perpendicular to the second side portion, the third side portion including (i) a base wall portion, (ii) a first wall portion extending substantially perpendicular from the base wall portion, (iii) an end portion positioned on one or more of the base wall portion and the first wall portion, and (iv) one or more second connectors positioned adjacent to the end portion, wherein the base wall portion, and the first wall portion structurally arranged to form a third channel shaped to slidably engage with a portion of the first side of the display assembly of the electronic laptop computing device in a direction along the longitudinal dimension of the hinge.
Claim 15: The case for 14, wherein the first frame portion further includes: (C) a second side portion extending substantially perpendicular from the first side portion, the second side portion including (i) a base wall portion, (ii) a first wall portion extending substantially perpendicular from the base wall portion, and (iii) a second wall portion extending substantially perpendicular from the base wall portion, wherein the base wall portion, the first wall portion, and the second wall portion structurally arranged to form a second channel, and wherein the second frame portion further includes: (C) a second side portion extending substantially perpendicular from the first side portion, the second side portion including 
Claim 16 (cancelled)
Claim 17: The case of Claim 15 wherein the one or more first connectors of the first frame portion positioned to engage with the one or more first connectors of the second frame portion as the first frame portion is coupled with the second frame portion.  
Claim 19: The case of Claim 15  wherein the one or more second connectors of the first frame portion positioned to engage with the one or more second connectors of the second frame portion as the first frame portion is coupled with the second frame portion.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claims 1-4, 6-7: The best prior art of record, taken alone or in combination thereof, fails to teach a case for an electronic laptop computing device including, along with other limitations, the third side portion of the first frame portion comprising the base wall portion, and the first wall portion structurally arranged to form a third channel having an L-shaped cross-sectional shape to allow for coupling of the third channel with the second portion of the first side of the display assembly of the electronic laptop computing device without 
Re claims 8-9, 11, 13: The best prior art of record, taken alone or in combination thereof, fails to teach a case for an electronic laptop computing device including, along with other limitations, the third side portion of the first frame portion having an L-shaped cross-sectional shape to allow for coupling with the first side of the display assembly of the electronic laptop computing device without the coupling being hindered by the hinge as set forth in the claim.
Re claims 14-15, 17-20: The best prior art of record, taken alone or in combination thereof, fails to teach a case for an electronic laptop computing device including, along with other limitations, the third side portion of the first frame portion comprising the first wall portion structurally arranged to form a third channel shaped to slidably engage with a portion of the first side of the display assembly of the electronic laptop computing device in a direction along the longitudinal dimension of the hinge, and the third side portion of the second frame portion comprising the base wall portion, and the first wall portion structurally arranged to form a third channel shaped to slidably engage with a portion of the first side of the display assembly of the electronic laptop computing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NIDHI THAKER/Primary Examiner, Art Unit 2835